                        Case: 20-13664             Doc: 57-3          Filed: 12/02/20            Page: 1 of 4




                                                   CANAAN RESOURCES, LLC
                                                        Balance Sheets
                                                      September 30, 2020



                                          ASSETS
                                                                                                 September 30,          December 31,
                                                                                                     2020                   2019

Current assets:
 Cash and cash equivalents                                                                   $          206,952     $           589,960
 Accounts receivable:
   Oil and natural gas sales                                                                             793,929                838,632
   Due from affiliates                                                                                    (8,887)             1,880,145
   Other                                                                                                 105,715                 96,633
 Derivative instruments short-term                                                                             -                144,039
 Other current assets                                                                                    324,584                268,047
     Total current assets                                                                              1,422,293              3,817,456

Property and equipment, at cost
  Non producing leasehold                                                                            16,848,021              16,839,084
  Oil and natural gas properties, based on the full cost method of accounting                       309,823,882             308,154,420
  Other equipment                                                                                     3,248,796               3,246,886
     Less accumulated depreciation and amortization                                                (293,752,446)           (289,194,701)
                                                                                                     36,168,253              39,045,689

Other assets                                                                                            154,112                  70,000

      Total assets                                                                           $        37,744,658    $        42,933,145

                        LIABILITIES and MEMBERS' EQUITY

Current liabilities:
 Accounts payable - trade                                                                    $         3,524,239    $         1,467,408
 Revenue payable                                                                                          84,760                 71,053
 Accrued interest payable                                                                                529,352                 13,847
 Note payable to bank                                                                                 19,100,000             19,550,000
     Total current liabilities                                                                        23,238,351             21,102,308

Asset retirement obligations                                                                           5,870,583              5,569,801

  Members' equity                                                                                      8,635,724             16,261,036

      Total liabilities and members' equity                                                  $        37,744,658    $        42,933,145




                                     The accompanying notes are an integral part of this statement.
                       Case: 20-13664            Doc: 57-3          Filed: 12/02/20           Page: 2 of 4




                                                 CANAAN RESOURCES, LLC
                                                   Statement of Operations



                                                                                                                Year to Date
                                                                                                             September 30, 2020

Revenues:

Oil and natural gas sales                                                                                    $        4,406,855
Natural gas gathering                                                                                                     1,971
Other                                                                                                                 2,817,824
    Total revenues                                                                                                    7,226,650


Costs and Expenses:

Production taxes                                                                                                      1,652,769
Lease operating expenses                                                                                              1,751,391
Depreciation, depletion and amortization                                                                              4,858,527
Bad Debt Expense                                                                                                      2,413,316
General and administrative                                                                                            2,950,471
Interest                                                                                                              1,225,488
    Total costs and expenses                                                                                         14,851,962

Net loss                                                                                                     $       (7,625,312)




                                    The accompanying notes are an integral part of this statement.
                     Case: 20-13664          Doc: 57-3          Filed: 12/02/20           Page: 3 of 4




                                             CANAAN RESOURCES, LLC
                                             Statement of Members' Equity




                                                                                                             Members'
                                                                                                              equity

Balance at December 31, 2018                                                                                    35,762,108

Net loss                                                                                                       (19,501,072)

Balance at December 31, 2019                                                                                    16,261,036

Net loss                                                                                                        (7,625,312)

Balance at September 30, 2020                                                                            $       8,635,724




                                The accompanying notes are an integral part of this statement.
                       Case: 20-13664               Doc: 57-3         Filed: 12/02/20           Page: 4 of 4




                                                    CANAAN RESOURCES, LLC
                                                      Statement of Cash Flows



                                                                                                                  Year to Date
                                                                                                               September 30, 2020

Cash flows from operating activities:
Net loss                                                                                                       $       (7,625,312)
Adjustments to reconcile net loss to net
 cash provided by operating activities:
    Depreciation, depletion and amortization                                                                            4,858,527
    Derivative cash settlements not in oil and natural gas sales                                                          144,039
    Increase in accounts receivable and other assets                                                                     (105,028)
    Decrease in due from affiliates                                                                                     1,889,032
    Increase in accounts payable and accrued expenses                                                                   1,124,663
    Increase in revenues payable                                                                                           13,707

      Net cash provided by operating activities                                                                           299,628

Cash flows from investing activities:
Acquisition and development of oil and natural gas properties                                                            (230,726)

      Net cash used in investing activities                                                                              (232,636)

Cash flows from financing activities:
Borrowings (repayments) of debt                                                                                          (450,000)

      Net cash used in financing activities                                                                              (450,000)

Net decrease in cash and cash equivalents                                                                                (383,008)
Cash and cash equivalents at beginning of period                                                                          589,960
Cash and cash equivalents at end of period                                                                     $          206,952

Supplemental Cash Flow Information:
 Cash payments for interest                                                                                    $          709,984




                                      The accompanying notes are an integral part of this statement.
